Citation Nr: 1719296	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-28 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 10 for a service-connected left knee disability.

2.  Entitlement to a higher disability rating for a service-connected right knee disability, currently assigned two separate 10 percent ratings for arthritis and the residuals of a meniscal tear.

3.  Entitlement to a disability rating higher than 10 percent prior to June 26, 2013, and 20 percent thereafter, for a service-connected right shoulder disability.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

The Veteran represented by:	 Ralph W. Ellis, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975, as reflected in a DD Form 214 of record, and from September 1976 to September 1979, as reflected in other official records.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In this December 2009 rating decision, the RO, in pertinent part, granted service connection and assigned initial disability ratings for the Veteran's bilateral knee and right shoulder disabilities.  In a subsequent rating decision, issued in August 2013, the RO assigned a staged increased rating for the Veteran's right shoulder disability and granted a separate 10 percent rating for the Veteran's residuals of a right knee meniscectomy.  

The Board acknowledges that the RO has assigned a separate 10 percent rating pursuant to Diagnostic Code 5259 for the Veteran's right knee symptoms related to his removed menisci, which was awarded in addition to the Veteran's previously-awarded 10 percent rating pursuant to Diagnostic Code 5003 for degenerative arthritis.  However, only a single 10 percent rating may be awarded pursuant to either of these Diagnostic Codes, as the ratings both contemplate limitation of motion, thereby precluding combined ratings in violation of the prohibition against pyramiding.  See VAOPGCPREC 9-98 (August 14, 1998) (explaining that removal of semilunar cartilage may result in complications producing loss of motion, and, consequently, Diagnostic Code 5259 contemplates limitation of motion as a symptom).  Nevertheless, as terminations of even improperly assigned ratings are beyond the purview of the Board (as these actions must arise at the RO), the Board has phrased the Veteran's right knee increased rating claim to reflect his two currently-assigned ratings.  

In April 2013, the Veteran testified at a formal RO hearing, and in August 2015, the Veteran testified at a Board hearing conducted at the RO before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the Veteran's claims file.  

During this Board hearing, the Veteran asserted that he ceased working in 2013 due to his multiple, service-connected disabilities.  As referenced by the undersigned during the hearing, this statement constitutes an implicit claim for a TDIU, of which the Board has assumed jurisdiction as part and parcel of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

During the Board hearing, the Veteran's attorney requested that the record be held open for 60 days to allow submission of relevant evidence, and the attorney filed a second request after the hearing to hold the record open for an additional 45 days.   The undersigned granted both motions and held the record open accordingly, and the Veteran's attorney submitted related evidence and argument during this period.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  
Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.

For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is required before the Veteran's increased rating and unemployability claims are ripe for review.  

Specifically, during his Board hearing, the Veteran reported that during the pendency of this appeal, the Social Security Administration (SSA) awarded him disability benefits due to the disabling effects of his service-connected disabilities.  As this SSA decision and the medical records relied upon are not of record, efforts to obtain these relevant federal records must be made.  

Further, case law recently issued by the Court requires more in-depth findings regarding pain on range of motion testing than those recorded during the VA examination reports of record.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that during VA orthopedic examinations, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).  Thus, new examinations assessing the severity of the Veteran's knee and shoulder disabilities are required.  

With regard to the Veteran's claim seeking a TDIU, the Veteran must be provided with relevant VCAA notice, as well as a formal TDIU application.  
Efforts to obtain the Veteran's recent, outstanding VA treatment records and his recent, relevant private treatment records must also be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the SSA decision granting the Veteran disability benefits, as well as the medical records relied upon when making this determination.  

2.  Obtain the Veteran's VA treatment records from August 2015.

3.  Request that the Veteran either submit his relevant recent private treatment records, or submit release forms to allow VA to request these records on his behalf.    

4.  Provide the Veteran with VCAA notice regarding his claim seeking a TDIU, and request that he complete an enclosed a formal TDIU application.

5.  Schedule the Veteran for a new VA examination to assess the current severity of his right shoulder and bilateral knee disabilities, to include specific findings regarding pain on range of motion testing, per Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran's claims file must be provided to the VA examiner for review.

After reviewing the Veteran's claims file and eliciting the history of the Veteran's right shoulder and bilateral knee symptoms, the examiner should conduct a relevant clinical examination of these orthopedic impairments. Specifically, the Veteran's right and left  (for comparison purposes) shoulders and right and left knees should be tested for pain on both active and passive motion, and with regard to the Veteran's knees, in both weight-bearing and nonweight-bearing positions.

Then, the examiner is asked to characterize the effect of the Veteran's service-connected disabilities (neck, bilateral shoulder, bilateral hip, and bilateral knee disabilities) on his ability to perform the duties associated with his former career as a clerk in a large discount store's distribution center.  A complete rationale should accompany this characterization.  

6.  Finally, readjudicate the Veteran's increased rating and TDIU claims.  If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




